Exhibit 10.5

PERFORMANCE CONDITIONED

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE CONDITIONED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated
as of the Grant Date set forth in the Notice of Grant (as defined below), by and
between Domtar Corporation, a Delaware corporation (the “Company”), and the
participant whose name appears on the Notice of Grant (the “Participant”).

1. Grant of Restricted Stock Units. The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
restricted stock units (the “Restricted Stock Units”) specified in the Domtar
Corporation 2007 Omnibus Incentive Plan Performance Conditioned Restricted Stock
Unit Grant Notice delivered by the Company to the Participant (“Notice of
Grant”). Except as otherwise provided in Section 2(c), this Agreement is
subordinate to, and the terms and conditions of the Restricted Stock Units
granted hereunder are subject to, the terms and conditions of the Domtar
Corporation 2007 Omnibus Incentive Plan (the “Plan”), which are incorporated by
reference herein. If there is any inconsistency between the terms hereof and the
terms of the Plan, the terms of the Plan shall govern. Any capitalized terms
used herein without definition shall have the meanings set forth in the Plan.
The Restricted Stock Units shall be considered Performance Awards under the
Plan.

2. Vesting of Restricted Stock Units.

(a) Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, if at all, on the vesting date(s) specified in
the Notice of Grant (such date, the “Vesting Date”), subject to the continued
employment of the Participant by the Company or any Subsidiary thereof through
such date, and to the achievement of the Performance Goals (the “Goals”)
established by the Committee pursuant to the Plan for the Restricted Stock Units
for the performance period(s) (the “Performance Period”) set forth in the Notice
of Grant. As soon as feasible after the end of the Performance Period, the
Committee will determine whether the Goals have been satisfied, in whole or in
part. Based upon the foregoing determination, the number of Restricted Stock
Units will vest on the Vesting Date on a percentage basis, as set forth in the
Notice of Grant.

Restricted Stock Units that have not vested on the Vesting Date in accordance
with the preceding paragraph are forfeited. No shares of Stock will be issued or
issuable with respect to any portion of the Restricted Stock Units that do not
vest on the Vesting Date.

(b) Termination of Employment.

(i) Death. If the Participant’s employment is terminated due to death prior to
the end of any Performance Period, 100% of the Restricted Stock Units,



--------------------------------------------------------------------------------

multiplied by a fraction, the numerator of which is the number of days elapsed
from the commencement of the Performance Period through the date of the
Participant’s death and the denominator of which is the number of days in the
Performance Period, shall become fully vested and nonforfeitable and shall be
paid as provided in Section 3. and the remainder of each Restricted Stock Unit
shall be forfeited and canceled as of the date of termination. If the
Participant’s employment is terminated due to death after the end of any
Performance Period but prior to the settlement date, the Participant shall be
entitled to receive, and such Restricted Stock Units shall be deemed vested to
the extent of, the number of shares of Stock that would have been payable had
the Participant’s Service continued until the settlement date, subject to
achievement of the Goals, and the remainder of each Restricted Stock Unit shall
be forfeited and canceled as of the date of termination.

(ii) Disability. If the Participant’s employment is terminated due to
Disability, the Participant shall be entitled to receive the number of shares of
Stock that would have been payable had the Participant’s Service continued until
the Vesting Date, subject to achievement of the Goals, multiplied by a fraction,
the numerator of which is the number of days elapsed from the commencement of
the Performance Period through the date of the Participant’s termination due to
Disability and the denominator of which is the number of days in the Performance
Period, and the remainder of each Restricted Stock Unit shall be forfeited and
canceled as of the date of such termination due to Disability.

(iii) Retirement. If the Participant’s employment is terminated due to
Retirement [either with prior approval of the Board or following the 2009 Annual
Meeting of Stockholders]1, the Participant shall be entitled to receive, the
number of shares of Stock that would have been payable had the Participant’s
Service continued until the Vesting Date, subject to achievement of the Goals,
multiplied by a fraction, the numerator of which is the number of days elapsed
from the commencement of the Performance Period through the date of the
Participant’s Retirement and the denominator of which is the number of days in
the Performance Period, and the remainder of each Restricted Stock Unit shall be
forfeited and canceled as of the date of such Retirement.

(iv) Any Other Reason. If the Participant’s employment is terminated prior to
the Vesting Date for any reason other than death, Disability or Retirement, all
Restricted Stock Units shall immediately be forfeited and canceled effective as
of the date of the Participant’s termination.

(c) Change in Control with respect to Specified Units. For purposes of this
Agreement, and notwithstanding anything in the Plan to the contrary, with
respect to any

--------------------------------------------------------------------------------

1

For Messrs. Royer and Cooper only.

 

2



--------------------------------------------------------------------------------

Specified Units (as hereinafter defined) (i) Change in Control shall not have
the meaning set forth in the Plan, but, for purposes of this Agreement, shall
mean (x) a Corporate Event in which (A) the shareholders of the Company receive
solely cash, non-voting securities or any combination of cash or non-voting
securities in exchange for their Stock or (B) the stockholders of the Company
immediately prior to such Corporate Event do not hold, directly or indirectly,
at least 25% of the Voting Power of the surviving, resulting or acquiring
corporation or (y) the direct or indirect acquisition by any person (within the
meaning of Section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), including any group (within the meaning of Rule 13d-5(b)
under the Exchange Act), but excluding any of the Company, any Subsidiary or any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
of “beneficial ownership” (within the meaning of Rule 13d-3 under the Exchange
Act) of securities of the Company representing 75% or more of the combined
Voting Power of the Company’s securities and (ii) in the event of a Change in
Control (as defined in this Section 2(c)) then all or a portion of the unvested
Specified Units shall immediately vest as provided under Section 13(a)(ii) of
the Plan (it being understood for this purpose that Alternative Awards shall be
deemed unavailable for such Specified Units) and be settled as provided in
Section 3 upon the Change in Control and any Specified Units that do not so vest
shall be forfeited. No other Change in Control (as defined in the Plan) shall
trigger any settlement of Specified Units.

For purposes of this Agreement, “Specified Units” shall mean Restricted Stock
Units that are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including Restricted Stock Units with a Performance Period
that ends prior to the fiscal year of the Company prior to the settlement date
pursuant to Section 3(i) granted to any Participant who is on the Grant Date or
will in any fiscal year of the Company prior to the fiscal year of such
settlement date become eligible for Retirement.

(d) Change in Control. In the event of a Change in Control (as defined in the
Plan), then the Restricted Stock Units (other than Specified Units) shall vest
or continue as set forth in the Plan.

(e) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion, may accelerate the
vesting with respect to any Restricted Stock Units under this Agreement, at such
times and upon such terms and conditions as the Committee shall determine.

3. Settlement of Restricted Stock Units. Subject to Section 7(d), the Company
shall deliver to the Participant one share of Stock [or, if elected by a
Participant who is not a member of the Company’s management committee, the cash
value thereof]2 [or the cash value thereof, as elected by the Participant,]3 in
settlement of each outstanding

--------------------------------------------------------------------------------

2

For Participants other than Messrs. Royer and Cooper.

3

For Messrs. Royer and Cooper only.

 

3



--------------------------------------------------------------------------------

Restricted Stock Unit that has vested as provided in Section 2 on the first to
occur of (i) the later of the second day after the Committee determines that the
Goals have been satisfied (but in no event later than 2 1/2 months after the end
of the Performance Period) and the Vesting Date; (ii) in the event of a
Termination of Service due to death, January 31 of the year following the
Participant’s Termination of Service; (iii) in the event of a termination due to
Disability, on the later of January 31 of the year following the Participant’s
Termination of Service due to Disability and the second day after the Committee
determines that the Goals with respect to a Performance Period have been
satisfied (but in no event later than 2 1/2 months after the end of the relevant
Performance Period) and (iv) other than with respect to Specified Units, upon a
Change in Control (as defined in the Plan) in which the Restricted Stock Units
do not continue; and (v) with respect to Specified Units, upon a Change in
Control (as defined in Section 2(c)), in each case by either (x) if the
Participant has not elected to receive cash, (A) issuing one or more stock
certificates evidencing the Stock to the Participant, (B) registering the
issuance of the Stock in the name of the Participant through a book entry credit
in the records of the Company’s transfer agent, (y) if the Participant has
elected to receive cash, a cash payment equal to the Fair Market Value of the
Stock on the settlement date or (z) in the event of settlement upon a Change in
Control, a cash payment equal to the Change in Control Price multiplied by the
number of vested Restricted Stock Units. No fractional shares of stock shall be
issued in respect of Restricted Stock Units. Fractional Restricted Stock Units
shall be settled through a cash payment equal to the Fair Market Value of the
Stock on the settlement date.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Restricted Stock Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares and
Participant may not sell the shares of Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.

5. Participant’s Rights with Respect to the Restricted Stock Units.

(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
are not assignable or transferable, in whole or in part, and may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

 

4



--------------------------------------------------------------------------------

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Stock are
issued to the Participant in respect thereof.

6. Adjustment in Capitalization. The number, class, Performance Goals or other
terms of any outstanding Restricted Stock Units shall be adjusted by the Board
to reflect any extraordinary dividend, stock dividend, stock split or share
combination or any recapitalization, business combination, merger,
consolidation, spin-off, exchange of shares, liquidation or dissolution of the
Company or other similar transaction affecting the Stock in such manner as it
determines in its sole discretion.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the Restricted Stock Units under the Plan as may be necessary in
the opinion of the Employer to satisfy tax withholding required under the laws
of any country, state, province, city or other jurisdiction, including but not
limited to income taxes, capital gains taxes, transfer taxes, and social
security contributions that are required by law to be withheld. The Company may
require the recipient of the shares of Stock to remit to the Company an amount
in cash sufficient to satisfy the amount of taxes required to be withheld as a
condition to the issuance of such shares. The Committee may, in its discretion,
require the Participant, or permit the Participant to elect, subject to such

 

5



--------------------------------------------------------------------------------

conditions as the Committee shall impose, to meet such obligations by having the
Company withhold or the Participant sell the least number of whole shares of
Stock having a Fair Market Value sufficient to satisfy all or part of the amount
required to be withheld in respect of settlement of the Restricted Stock Units.
The Company may defer issuance of Stock until such requirements are satisfied.

(e) Forfeiture for Financial Reporting Misconduct. If the Company is required to
prepare an accounting restatement due to material noncompliance by the Company
with any financial reporting requirement under the securities laws, and if the
Participant knowingly or grossly negligently engaged in the misconduct or
knowingly or grossly negligently failed to prevent the misconduct as determined
by the Committee, or if the Participant is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, then
the Participant shall forfeit and disgorge to the Company (i) any Restricted
Stock Units granted or vested and all gains earned or accrued due to the sale of
any Stock received in respect of the Restricted Stock Units during the 12-month
period following the filing of the financial document embodying such financial
reporting requirement and (ii) any Restricted Stock Units that vested based on
the materially non- complying financial reporting.

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Stock is unknown and cannot be predicted with certainty.

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Stock Units evidenced hereby, the Participant: (a) authorizes the
Company and the Participant’s employer, if different, any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waives any data privacy rights the Participant may have with
respect to such information; and (c) authorizes the Company and its agents to
store and transmit such information in electronic form.

 

6



--------------------------------------------------------------------------------

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company web site or other
electronic delivery.

(j) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

7